Citation Nr: 0204084	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  96-40 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a higher rating for varicose veins of the 
right lower extremity, currently rated as 20 percent 
disabling.

2.  Entitlement to a higher rating for varicose veins of the 
left lower extremity, currently rated as 20 percent 
disabling.

3.  Entitlement to a higher rating for carpal tunnel syndrome 
of the right wrist, currently rated as 30 percent disabling.

4.  Entitlement to a higher rating for carpal tunnel syndrome 
of the left wrist, currently rated as 10 percent disabling.

5.  Entitlement to service connection for allergic 
rhinitis/sinusitis.
  

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1980 to September 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that, among other 
decisions, granted service connection for bilateral varicose 
veins, and assigned a 10 percent evaluation under Diagnostic 
Code 7120, effective from the day following the date of 
discharge in September 1994; granted service connection for 
post-operative residuals of carpal tunnel syndrome of the 
right wrist, and assigned a 10 percent evaluation under 
Diagnostic Code 8515; granted service connection for 
residuals of carpal tunnel syndrome of the left wrist, and 
assigned a 10 percent evaluation under Diagnostic Code 8515; 
and denied service connection for allergies.  The veteran 
submitted a notice of disagreement in May 1996, and the RO 
issued a statement of the case in July 1996.  The veteran 
requested an extension of time to perfect her appeal in 
accordance with 38 C.F.R. § 20.303, and she submitted a 
substantive appeal in October 1996.  In June 1997, the RO 
increased the rating for bilateral varicose veins to 30 
percent, effective from the original date of claim in 
September 1994.  The veteran has continued her appeal.

In August 1998, the Board remanded the case to the RO for 
further development.

In a rating decision dated in June 2000, the RO discontinued 
the 30 percent rating in effect for bilateral varicose veins, 
and assigned a separate 20 percent evaluation for each lower 
extremity effective from January 1998; and increased the 
evaluation for carpal tunnel syndrome of the right wrist from 
10 percent to 30 percent, effective from February 2000.  
Since the maximum schedular evaluations have not been granted 
for varicose veins for each lower extremity and for carpal 
tunnel syndrome for each wrist, these issues are still for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in June 2000, the RO granted service connection for 
tinnitus, and assigned a 10 percent evaluation under 
Diagnostic Code 6260, effective from September 1994; and 
granted service connection for chronic low back strain with 
degenerative arthritis, and assigned a 10 percent evaluation 
under Diagnostic Code 5295, effective from September 1994.  
The record reflects no disagreement with the initial ratings 
for these disorders.  In light of the favorable action taken 
by the RO, the issues of entitlement to service connection 
for tinnitus and for chronic low back strain with 
degenerative arthritis are rendered moot.

Lastly, in her substantive appeal submitted in October 1996, 
the veteran contended that she was unable to secure gainful 
employment as a result of her service-connected disabilities, 
thus raising the issue of a total disability rating based on 
individual unemployability (TDIU) for the first time.  As 
that issue has not been adjudicated, it is referred to the RO 
for such further development as may be necessary.


FINDINGS OF FACT

1.  The new criteria for rating varicose veins are more 
advantageous to the veteran than the old.

2.  The veteran's bilateral varicose veins have been 
manifested since the effective date of the grant of service 
connection primarily by varicosities above and below the 
knees ranging from .5 to 1.5 centimeters in diameter, with 
manifestations of beginning stasis changes over the left 
foot, and complaints of swelling, discomfort, edema, and 
eczema; deep venous insufficiency, arterial insufficiency, 
ulceration, and persistent edema or subcutaneous induration 
are not demonstrated.

3.  Since February 22, 2000, carpal tunnel syndrome of each 
of the veteran's wrists is productive of moderate incomplete 
paralysis of the median nerve.

4.  Prior to February 22, 2000, carpal tunnel syndrome of 
each of the veteran's wrists produced no more than mild 
incomplete paralysis of the median nerve.

5.  Allergic rhinitis/sinusitis had its onset in service.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for an initial 
rating in excess of 30 percent for varicose veins of each 
lower extremity were not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (1997).
 
2.  On and after January 12, 1998, the criteria for separate 
ratings in excess of 20 percent for varicose veins of each 
lower extremity are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (1997 & 2001).

3.  The criteria for an evaluation in excess of 10 percent 
for carpal tunnel syndrome of the right wrist were not met 
prior to February 22, 2000.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2001).

4.  The criteria for an evaluation in excess of 30 percent 
for right carpal tunnel syndrome have not been met at any 
time since February 22, 2000.  38 U.S.C.A. § 1155, (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2001).

5.  The criteria for an evaluation in excess of 10 percent 
for left carpal tunnel syndrome of the left wrist were not 
met prior to February 22, 2000.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 
(2001).

6.  The criteria for a 20 percent evaluation for carpal 
tunnel syndrome of the left wrist were met on and after 
February 22, 2000.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515.

6.  Allergic rhinitis/sinusitis was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.380 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran's application appears to be 
complete.  She has been informed of the information necessary 
to substantiate her claims via the statement of the case, the 
supplemental statements of the case, and the discussion 
contained in the Board's earlier remand.  The statement of 
the case contained the criteria for higher evaluations.

The duty to assist requirements of the new law and 
implementing regulations appear to have been complied with.  
The veteran has not argued to the contrary.  The RO appears 
to have sought all reported treatment records, and there do 
not appear to be outstanding records.  In fact, the veteran 
has indicated that there are no additional medical records.  
The veteran has been afforded examinations that contain 
sufficient information and opinions to decide the claims.  
The Board finds that all relevant evidence has been obtained 
with regard to the claims and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
her.  38 U.S.C. § 5103A (West Supp. 2001).

Lastly, the veteran has been afforded the notice and 
assistance that the VCAA requires, and in view of the Board's 
favorable decision on her claim of entitlement to service 
connection for allergies, the veteran will not be prejudiced 
if the Board decides that claim at this time.  Bernard v. 
Brown 4 Vet. App. 384, 392-94 (1993).


II.  Entitlement to Higher Initial Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Varicose Veins

(i)  Factual Background

Service medical records note bilateral varicose veins at the 
time of the veteran's examination for separation from active 
service in July 1994.
  
A review of the record shows that service connection has been 
granted for bilateral varicose veins, and that a 30 percent 
rating had been assigned under Diagnostic Code 7120 effective 
from September 1994.

Non-VA medical records dated in January 1996 note 
significantly large varicose veins, and that the veteran was 
to avoid prolonged standing and sitting.

A report of VA examination in October 1997 found that the 
veteran had major serpiginous veins (1 centimeter in 
diameter), bilateral in nature; that there was no involvement 
of the saphenous venous system; and that there was no 
evidence for either pitting edema or for sacculation.

A June 2000 RO rating decision discontinued the 30 percent 
rating for bilateral varicose veins, and assigned a separate 
20 percent evaluation for each lower extremity.  The higher 
rating was effective the date of new rating criteria for 
varicose veins, January 12, 1998.

The veteran underwent a VA medical examination in February 
2000.  She noted a history of varicose veins located both 
above and below her knees.  No surgical procedures were 
performed on her varicose veins.  

The veteran reported wearing support hose.  She reported that 
the calves of her lower extremities appeared to cramp for 
approximately half of the week, and was unrelated to 
activity.  She related that her legs swell after four hours 
of weightbearing and after three hours of riding in a car.  
She also applied topical medications to skin reddened with 
eczematous.  Her symptoms were more pronounced on the left 
than the right, with more swelling and aching.  Her legs 
ached approximately 80 percent of the time.  She reported 
that she elevated her legs at night to relieve swelling and 
avoided sitting.  This limited her ability to travel.

Upon examination, the veteran's right calf measured 41 
centimeters in circumference, compared to 40 centimeters on 
the left; her right thigh measured 51 centimeters in 
circumference compared to 52 on the left.  There was 
eczematous changes to two small areas of her left calf; there 
was no pitting or boardlike edema.  There was no evidence of 
ulceration.  The veteran was noted to have statis changes 
over her left foot.  The varicosities were located both above 
and below her knees, and they ranged in diameter from 0.5 to 
1.5 centimeters.  The veteran was diagnosed with bilateral 
varicose veins, occurring above and below the knees, with 
residuals and sequelae of edema, eczema, and discomfort.

(ii)  Legal Analysis

The Board notes that, during the course of the veteran's 
appeal, the regulations pertaining to the cardiovascular 
system were revised.  The veteran's service-connected 
disability was initially evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (effective prior to January 12, 1998).

Under this Diagnostic Code, a 20 percent rating is warranted 
for unilateral varicose veins that are moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion, and no involvement of the deep circulation.  A 
40 percent rating is warranted for unilateral varicose veins 
that are severe, involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, and no 
involvement of the deep circulation.  38 C.F.R. § 4.104, Code 
7120 (effective prior to January 12, 1998).

Under the revised Diagnostic Code, a 20 percent rating is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for varicose veins with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A note following the Diagnostic Code 
states that these evaluations are for involvement of a single 
extremity. 38 C.F.R. § 4.104, Code 7120 (effective as of 
January 12, 1998).

As the veteran's claims for higher evaluations for varicose 
veins were pending when the regulations pertaining to 
cardiovascular disabilities were revised, she is entitled to 
the version of the law most favorable to her, although the 
new criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.  In this case the new regulations 
resulted in a higher evaluation for varicose veins.  The new 
version of the regulations is, therefore, more favorable to 
the veteran.

The evidence shows that the veteran had significantly large 
varicose veins above and below the knees in both legs in 1996 
and 1997, but no involvement of the saphenous venous system 
and no evidence of either pitting edema or sacculation.  She 
was examined by VA for compensation purposes in October 1997, 
and complained of having swelling in her legs and ankles by 
the end of the day, and nocturnal cramping in her calves.  

More recent medical evidence and VA examination in February 
2000 again shows varicosities located both above and below 
the knees.  While the examiner noted eczematous changes 
affecting two small areas of the veteran's left calf, there 
is no evidence of pitting or boardlike edema.  The examiner 
also noted beginning statis changes over the veteran's left 
foot; however, the evidence does not show ulcerations at any 
time.  

There is no evidence that the veteran's varicose veins have 
ever ranged over 2 centimeters in diameter.  The medical 
evidence reflects that her varicose veins do not involve the 
saphenous venous system, and that they range from .5 to 
1.5 centimeters in diameter.  Moreover, there is no medical 
evidence showing that the veteran had marked distortion and 
sacculation or episodes of ulceration.  In short, her 
disability picture does not meet the criteria for the 
assignment of a higher rating under Diagnostic Code 7120, 
effective prior to January 12, 1998.

Thus, the old rating criteria of Diagnostic Code 7120, could 
not serve as the basis for awarding more than a combined 30 
percent evaluation prior to January 12, 1998; or more than 
the combined 40 percent evaluation for that disability on and 
after January 12, 1998.  (The 20 percent evaluation for each 
leg combines to yield a 36 percent evaluation, which is 
rounded up to 40 percent.  38 C.F.R. § 4.25 (2001).)  

Under the new criteria, the Board finds that no more than a 
20 percent evaluation is warranted by the objective 
manifestations of varicose veins in each leg.

As previously noted, the new criteria are only applicable to 
the period of time after their effective date. A review of 
the evidence shows objective manifestations of beginning 
statis changes over the veteran's left foot, and complaints 
of edema and eczema and significant discomfort approximately 
80 percent of the time.  Such findings warrant a 20 percent 
rating under revised Diagnostic Code 7120.

The veteran's disability picture does not meet the criteria 
for a rating in excess of 20 percent for either lower 
extremity under revised Diagnostic Code 7120 because there 
are no objective findings of persistent edema, stasis 
pigmentation, eczema, or ulceration.  Accordingly, a rating 
in excess of 20 percent for varicose veins for each lower 
extremity is not warranted under revised Diagnostic Code 
7120.

The Board finds that the evidence of record shows that there 
have been no periods since the grant of service connection 
when the veteran met the criteria for an evaluation in excess 
of 30 percent for varicose veins under the old criteria, nor 
have there been any periods since January 12, 1998, when she 
met the criteria for more than a 20 percent evaluation for 
each leg under the new criteria.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard the evidence is not in 
equipoise, but is against a higher rating.  Thus the benefit 
of the doubt cannot be applied.  38 U.S.C.A. § 5107.

In sum, the medical evidence does not show that the veteran's 
varicose veins are manifested by deep venous insufficiency, 
arterial insufficiency, ulceration, or persistent edema or 
subcutaneous induration in order to support an evaluation of 
40 percent or more under the criteria of Diagnostic 
Code 7120, effective prior to or as of January 12, 1998.

B.  Carpal Tunnel Syndrome

(i)  Factual Background

Service medical records note bilateral carpal tunnel syndrome 
at the time of the veteran's examination for separation from 
active service in July 1994.  Records dated in June 1992 
reflect a several-month history of bilateral forearm and hand 
pain, with some numbness and tingling in the veteran's median 
nerve distribution.

On VA examination in December 1994 the veteran gave a history 
of a right release tenosynovectomy in service in 1991.  EMG 
studies post-operatively were within normal limits.  The 
veteran reported that she still had residual numbness in her 
hand and shooting pain in her thumb.  She reported giving up 
handicrafts and a career in dental hygiene, as well as some 
housework.  She reported awakening at night with discomfort, 
depending on what activity she had performed during the day.  
She related that her left wrist was similarly affected, but 
that she declined surgery because she did not obtain optimum 
results from the procedure on the right wrist.

Upon examination, the veteran protected her wrist muscles; 
her reflexes were 2+ and symmetrical at the bicipital and 
brachial radialis level.  There were normal dorsiflexion from 
zero to 70 degrees; normal palmar flexion from zero to 80 
degrees; normal radial deviation from zero to 20 degrees; and 
decreased ulnar deviation from zero to 30 degrees 
bilaterally.  Sensory examination was normal to both pin 
prick and light touch.  The veteran had normal thenar 
eminences.  Tinel's sign was negative.  There was a well-
healed scar on the right wrist from the previous 
tenosynovectomy.

The veteran was diagnosed with status-post tenosynovectomy of 
the right wrist, with residuals and sequelae of well-healed 
scar; development of reflex sympathetic dystrophy by history, 
which resolved, limited range of motion; discomfort; and loss 
of activities.  The veteran was also diagnosed with a history 
of carpal tunnel syndrome of the left wrist with residuals 
and sequelae of discomfort and loss of range of motion.

A review of the record shows that service connection has been 
granted for carpal tunnel syndrome, and that a 10 percent 
rating for each wrist had been assigned under Diagnostic Code 
8515, effective from September 1994.

Non-VA medical records dated in January 1996 note symptomatic 
status-post carpal tunnel surgery, and that the veteran was 
to avoid repetitive use of hands and fingers.

The veteran underwent a VA examination in October 1997.  She 
reported that her symptoms had increased since the last 
examination, secondary to her job, which required that she 
handle money and input computer numbers.  She had daily 
discomfort in her wrists.  She also reported pain in her 
upper extremities with tingling in her forearms, extending 
down into digits three and four.  She also had pain and 
weakness in her thumbs.  Reportedly the right was more 
afflicted than the left, as well as pain in her thumbs.  She 
had given up her job as a dental hygienist.

Upon examination, dorsiflexion of the wrists was normal, from 
zero to 70 degrees; palmar flexion was decreased from zero to 
50 degrees, bilaterally.  Radial deviation was normal, from 
zero to 20 degrees; and ulnar deviation was normal, from zero 
to 45 degrees.  The veteran had normal thenar eminences and a 
negative Tinel's sign.  There was a well-healed scar on the 
right from her previous carpal tunnel release surgery.

The diagnosis was bilateral carpal tunnel syndrome with 
sequelae of a well-healed scar on the right; discomfort; 
decreased range of motion on palmar flexion; and loss of 
activities.

The veteran underwent a VA examination in February 2000.  Her 
medical records were reviewed by the examiner.  The veteran 
reported being a cashier and working in the back office 
counting money and auditing cashiers.  She related that she 
had not missed work because she needed to pay her bills, but 
that she did leave early if she was having a good deal of 
trouble with her hands.  She related losing about a month of 
work when she broke her right wrist in June 1998, when she 
was mowing the grass and fell backwards.  Current symptoms 
included tingling and numbness in the hands, typically 
involving the middle, ring, and little fingers.  She reported 
having less mobility and dexterity in both her hands during 
cold weather, at which time her hands get sore, cramp, and 
stiff.  She reported that her entire hand goes numb at night.  

The veteran reportedly wore wrist braces for active use, such 
as yard work or housework or when her condition was 
aggravated.  She related that she stopped lifting or doing 
any overhead work, and that she wrote only briefly.  
Vibrations, such as when using a vacuum, bothered her wrists.  
She reported having difficulties in her job when her thumbs 
would not work, becoming frustrated.  She related that 
weakness was a problem, and that her pain was constant.  
Exacerbations occurred primarily related to activity levels, 
reportedly once a week or more.  The veteran reported that 
she had also been diagnosed with fibromyositis with pains and 
cramping and aching in the arms on both sides.
  
Upon examination, motor strength in the hands was normal, 
except for an area of weakness of thumb and finger opposition 
in the right hand; there was a very mild flattening of the 
thenar eminence on the right side, which appeared as normal 
on the left.  The veteran complained of pain with flexion and 
extension of the wrists, especially on the right side, and 
with tapping of the wrists.  She also complained of pain with 
pronation and supination.  Flexion was somewhat limited in 
the right wrist.  There was almost 90 degrees of flexion in 
the left wrist, and only 75 degrees of flexion in the right 
wrist.  

There was no area of loss of sensation in the hands, and the 
veteran was not having numbness at the time of examination; 
pin and light touch were normal.  Rapid movements of the 
fingers, finger to nose, and rapid alternating movements were 
normal.  Reflexes were 2+ in the arms.  The examiner noted 
that the veteran's overall condition of pain was aggravated 
by her generalized pain condition, to include cervical neck 
problem and diagnoses varying from reflex sympathetic 
dystrophy to fibromyositis.  She reportedly had pain 
elsewhere in the bilateral upper quadrants, and it was very 
difficult to ascertain the exact etiology or source of that 
particular pain.  The numbness and stiffness that she 
described in her hands were consistent with carpal tunnel 
syndrome and less consistent with cervical neck dysfunction.

A June 2000 RO rating decision increased the evaluation for 
carpal tunnel syndrome of the right wrist (dominant hand) 
from 10 to 30 percent, effective from June 2000.
  
Statements of the veteran in the claims folder are to the 
effect the carpal tunnel syndrome causes constant pain and 
greatly limits her activities, that she continues to take 
medications, and that no further medical treatment is 
recommended.

(ii)  Legal Analysis

Carpal tunnel syndrome may be rated by analogy to paralysis 
of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  A 10 percent evaluation is warranted for mild 
incomplete paralysis of the median nerve of the major or 
minor upper extremity. A 20 percent evaluation is warranted 
for moderate incomplete paralysis of the median nerve of the 
minor upper extremity, and a 40 percent rating when severe.  
A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity, 
and a 50 percent rating when severe.  38 C.F.R. § 4.124a, 
Codes 8515, 8615, 8715.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.

Complete paralysis of the median nerve is characterized by 
inclination of the hand to the ulnar side, greater than 
normal extension of the index and middle fingers, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb situated in the plane of the hand, incomplete and 
defective pronation, an absence of flexion in the index 
finger, feeble flexion of the middle finger, an inability to 
make a fist, extended index and middle fingers, an inability 
to flex the distal phalanx of the thumb, defective opposition 
and abduction of the thumb at right angles to the palm, 
weakened flexion of the wrist, and pain with trophic 
disturbances.  38 C.F.R. § 4.124a; Diagnostic Code 8515.

The evidence of record shows that the veteran also has pain 
in her upper extremity associated with her service-connected 
cervical spine disorder and various other diagnoses.  
Evaluation of the service-connected cervical spine disorder 
is not in appellate status and will not be considered in this 
decision.  Moreover, the Board notes that service connection 
is not in effect for the other diagnoses-namely, reflex 
sympathetic dystrophy and fibromyositis.   As such, symptoms 
attributable to these non-service-connected disabilities may 
not be considered in the evaluation of the service-connected 
carpal tunnel syndrome.  38 C.F.R. § 4.14.

The reports of the VA examinations in 1997 and 2000 do not 
indicate the presence of significant neurological deficits.  
Records show that the veteran complained of numbness and 
stiffness in her hands, which were consistent with carpal 
tunnel syndrome, and of exacerbations occurring at least 
weekly.  There was no area of loss of sensation in the hands, 
and the veteran could rapidly move all fingers.  Flexion was 
somewhat limited in her right wrist, and her pain was 
aggravated by her other disorders.  While the overall 
evidence does not reveal more than mild incomplete paralysis 
of the median nerve of both wrists, the veteran has 
demonstrated significant functional loss due to pain.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain results in no more than moderate incomplete paralysis 
of the median nerve under Diagnostic Code 8515.  The evidence 
does not show atrophy of the muscles, or neurological 
deficits producing more than moderate incomplete paralysis.

Accordingly, the degree of disability for each wrist can best 
be described as moderate incomplete paralysis as contemplated 
under Diagnostic Code 8515.  As such, a rating higher than 30 
percent for carpal tunnel syndrome of the right wrist 
(dominant hand) is not warranted.  However, a higher rating 
of 20 percent is warranted for carpal tunnel syndrome of the 
left wrist.

The Board must now consider whether a "staged" rating is 
indicated.  The RO found that the level of impairment due to 
carpal tunnel syndrome of the right wrist (dominant hand), 
which warranted a 30 percent rating, had existed since the VA 
examination on February 22, 2000.  The Board agrees.  
Evidence in support of this finding includes weekly 
exacerbations, pain with flexion and extension, limitation of 
motion, and additional functional losses.  

Similarly, the Board finds that the level of impairment due 
to carpal tunnel syndrome of the left wrist (minor hand), 
which warrants a 20 percent rating, has existed since the VA 
examination on February 22, 2000.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Prior to this time, the medical evidence is 
more analogous to mild incomplete paralysis of the median 
nerve under Diagnostic Code 8515, warranting a 10 percent 
rating for each wrist.  Therefore, the Board finds that the 
propriety of staged ratings for the periods before and after 
the VA examination on February 22, 2000, is indicated by the 
medical evidence of record.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


C.  Extraschedular Ratings

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extraschedular evaluation.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.
 
The Board has noted that the issue of entitlement to a TDIU 
has been raised.  However, this issue involves criteria 
distinct from that for an increased schedular, or 
extraschedular evaluation.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and her service-connected disabilities have not 
required any periods of recent hospitalization.  While the 
veteran did report interference with employment in her former 
occupation as a dental hygienist, there is no evidence of 
impaired earnings.  It has been reported that the 
disabilities at issue in this appeal did not cause her to 
miss time from work in her employment handling money and 
inputting computer data.  Her disabilities have not required 
frequent periods of hospitalization.  Accordingly, the Board 
cannot conclude that her service-connected disabilities 
result in marked interference with employment, or that 
consideration of an extraschedular evaluation is otherwise 
warranted.

III.  Entitlement to Service Connection for Allergic 
Rhinitis/Sinusitis

A.  Factual Background

Service medical records do not include any report of medical 
examination for enlistment into service in April 1980.  

On a "Report of Medical History" completed by the veteran in 
October 1985, she reported sinusitis and hay fever.  The 
examiner noted chronic rhinitis, controlled with 
antihistamine.

Service medical records show that the veteran was seen for 
allergy and sinus problems on several occasions.  She 
underwent allergy testing in 1985 and shot injection.  
Diagnoses at various times include allergic rhinitis, 
seasonal allergic rhinitis, and sinusitis.  In 1989, the 
veteran reported having seasonal allergic rhinitis in the 
spring and fall since preschool.  On a "Report of Medical 
History" completed by the veteran in October 1990, the 
veteran reported sinusitis.  Upon physical examiner, the 
examiner noted acute sinusitis resolving and chronic allergy 
symptoms.

A consultation report for the service medical board dated in 
December 1992 reflects that the veteran gave a history in 
1989 of having had difficulty with seasonal allergic rhinitis 
since preschool, from the spring through the fall.  The 
report reflects that the veteran was skin tested in 1985 and 
placed on immunotherapy to trees, grass, weeds, and molds 
because of increased symptoms of seasonal allergic rhinitis.  
The diagnosis was seasonal allergic rhinitis since four years 
of age, moderate in severity. 

Records dated in 1994 show a long history of seasonal 
allergies, and an assessment of subacute sinusitis.

Service medical records at the time of the veteran's 
separation examination in July 1994 show normal sinuses.  An 
allergy condition was not found on medical examination.

A report of VA examination in December 1994 shows that the 
veteran reported being allergic to many grasses, weeds, eggs, 
molds, dust, feathers, and animal dander.  The veteran 
reportedly underwent desensitization shots, which helped her 
symptoms.  

VA medical reports show that the veteran was seen on an 
outpatient basis for various conditions from 1996 to 1997.  A 
report of treatment in October 1996 shows an assessment of 
sinusitis.

The veteran underwent a VA examination in October 1997.  She 
reported that her desensitization shots were discontinued at 
her release from active duty.  She also reported that her 
breathing symptoms would flare during the growing season, 
with exercise, or on windy days.

The veteran underwent a VA examination in February 2000.  Her 
current medications included antihistamines for allergy.

Statements of the veteran in the claims folder are to the 
effect that she has continued to take antihistamines to 
control her allergies.

B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Veterans are presumed to have entered service in sound 
condition except for defects, infirmities, or disorders noted 
at entrance.  38 U.S.C.A. §§ 1111 (West 1991); Bagby v. 
Derwinski, 1 Vet. App. 225 (1991).  In the instant case there 
is no examination of record for entrance into service; thus, 
no allergic condition was noted at the time of the veteran's 
examination and acceptance for service. 

Moreover, the veteran is not competent to relate that she 
suffered from hay fever since an early age.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  While a consultation report to the 
service medical board dated in December 1992 diagnosed the 
veteran with seasonal allergic rhinitis since four years of 
age, this diagnosis was based on the veteran's own history.  
There are no contemporaneous medical records, nor complaints 
or findings, showing that an allergic condition pre-existed 
military service.  As such, the diagnosis in the consultation 
report lacks probative value.  Therefore, the evidence of 
record does not clearly and unmistakably show that an 
allergic condition preexisted service.

Regulations provide that:

Diseases of allergic etiology, including 
bronchial asthma and urticaria, may not 
be disposed of routinely for compensation 
purposes as constitutional or 
developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing. 

38 C.F.R. § 3.380 (2001).

Service medical records show that the veteran was treated on 
various occasions for allergy problems and sinusitis.  
Records reflect that the veteran began desensitization shots 
in 1985, and has been taking antihistamines since then.  
Post-service medical records reflect sinusitis in 1996, plus 
the taking of antihistamines in 2000.  The United States 
Court of Appeals for Veterans Claims has found that symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).
  
As noted above, there is no competent medical evidence 
reflecting that the veteran's allergic condition pre-existed 
military service. The veteran had been treated for an 
allergic condition while in service since the mid-1980's.  
Service medical records reflect chronic allergy symptoms. 
Post-service medical records document sinusitis within 2 
years of discharge, and fairly continuous antihistamine 
treatment.

While no allergic condition was found at the time of the 
veteran's examination for separation from service in July 
1994, the report of VA examination a few months later noted 
the veteran's various allergies and the fact that she 
underwent desensitization shots to relieve her symptoms in 
service. This evidence tends to show a causal nexus to 
service.  See Hodges v. West, 13 Vet. App. 287 (2000).

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of several 
episodes of seasonal allergic rhinitis.  The veteran's 
statements as to her continuing to take antihistamines to 
control symptoms are credible.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has a seasonal allergy condition or chronic allergic 
rhinitis that had its onset in service.  Under the 
circumstances, the veteran prevails as to her claim for 
service connection for an allergic condition with application 
of the benefit of the doubt in her favor.  
38 U.S.C.A. § 5107.  Hence, service connection is granted for 
allergic rhinitis.

						(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 30 percent for varicose veins, 
prior to January 12, 1998, is denied.

As of January 12, 1998, a rating in excess of 20 percent for 
varicose veins of the right lower extremity is denied.

As of January 12, 1998, a rating in excess of 20 percent for 
varicose veins of the left lower extremity is denied.

An initial rating in excess of 10 percent for carpal tunnel 
syndrome of each wrist, prior to February 22, 2000, is 
denied.

A rating in excess of 30 percent for carpal tunnel syndrome 
of the right wrist on or after February 22, 2000 is denied.

A rating of 20 percent for carpal tunnel syndrome of the left 
wrist is granted effective February 22, 2000.

Service connection for allergic rhinitis/sinusitis is 
granted.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

